DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 and 10/21/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Chen (US 2017/0146817, of record).
Regarding claim 1, Chen discloses eyeglasses (see Fig 2), comprising: a frame, wherein each of two ends of the frame comprises a containing groove (see Fig 2; Para [0016]; frame 12 has two ends each with a recess 32); and two temples, wherein each of the two temples comprises a body structure and a connecting structure (see Fig 2; Para [0018]; temples 18 comprising a body and a connecting member 16), one end of the body structure is rotatably connected to the connecting structure (see Fig 2; Para [0018-0019]; body of temple 18 is connected rotatably to connecting structure through indentation 56 and the through-hole 48), the other end of the body structure is oblique to the one end of the body structure (see Fig 2; Para [0018]; rear end is oblique to rest of the body which is straight), the connecting structure is capable of being in the containing groove, the connecting structure is detachably connected to the frame (see Fig 2; Para [0017]; connecting member 16 is detachably from frame and is held in recess 32), and in a case where the connecting structure moves away from the containing groove in a first direction, the connecting structure is capable of being disconnected from the frame, wherein the first direction is perpendicular to a length direction of the frame (see Fig 2; Para [0017]; connection member 16 is detachable perpendicularly to the length of the frame).
Regarding claim 2, Chen discloses the eyeglasses of claim 1 (see Fig 2), further comprising a first magnet in the containing groove, wherein the connecting structure comprises a second magnet, the second magnet is capable of being in the containing groove, and the second magnet is magnetically connected to the first magnet (see Fig 2; Para [0017]; first and second magnets 36 and 44, contained in recess 32 and connected together).
Regarding claim 3, Chen discloses the eyeglasses of claim 2 (see Fig 2), wherein the connecting structure further comprises a connecting block, a surface at one side of the connecting block is provided with a protrusion, the second magnet is sleeved on and fixed to the protrusion, and the connecting block is rotatably connected to the body structure (see Fig 2; Para [0017-0019]; a first segment 38 part of connecting member 16 has a protrusion which holds the second magnet 44 and is rotatably connected to the body via coupling portion 46).
Regarding claim 4, Chen discloses the eyeglasses of claim 3 (see Fig 1), wherein one end of the body structure is provided with a protruding structure, the other side of the connecting block is provided with a groove, and the protruding structure is capable of being located in the groove and rotatably connected to the connecting block through the groove (see Fig 2; Para [0018]; front end of temple 52 has protrusion that connect with coupling portion 46 that has a through hole 48 that rotatably connects the temple with the connecting member 16).
Regarding claim 6, Chen discloses the eyeglasses of claim 1 (see Fig 1), wherein a mortise is disposed on a side wall of the containing groove, a tenon for mating with the mortise is disposed on an outer side of the connecting structure, and the connecting structure is connected to the frame through the tenon and the mortise mating with each other (see Fig 3; Para [0016-0017]; recess 32 acts as mortise for a tenon comprising of element 16 which mates with each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0146817, of record) in view of Rhee (US 2011/0279769).
Regarding claim 5, Chen discloses the eyeglasses of claim 4 (see Fig 2), wherein the body structure further comprises a portion, the portion is disposed between the second magnet and the body structure (see Fig 2; Para [0017]; a second segment is disposed between second magnet 44 and body structure 18).
Chen does not disclose wherein the portion is an ornamental portion and wherein the portion is sleeved on the protruding structure. Chen and Rhee are related because both disclose eyeglasses.
Rhee discloses eyeglasses (see Fig 2) wherein a portion is an ornamental portion and wherein the ornamental portion sleeved on the protruding structure (see Fig 2-4; Para [0016-0020]; ornamental portion 206 sleeve into slot 112). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chen with wherein a portion is an ornamental portion and wherein the ornamental portion sleeved on the protruding structure of Rhee for the purposes of allowing for customization by a customer in order add a certain design to the eyeglasses. 
Claims 7-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0146817, of record) in view of Zhong (US 10,904,667).
Regarding claim 7, Chen discloses he eyeglasses of claim 1 (see Fig 2), Chen does not disclose wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment. Chen and Zhong are related because both disclose eyeglasses. 
Zhong discloses eyeglasses (see Fig 1A) wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment (see Fig 1B; Col 5, lines 40-47; housing 118 comprises audio module 120 with audio transducers and control circuitry connected to transducers via flexible printed circuit)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chen with wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment of Zhong for the purposes of improving the user experience through the implementation of usable features to the eyewear.
Regarding claim 8, Chen discloses he eyeglasses of claim 2 (see Fig 2), Chen does not disclose wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment. Chen and Zhong are related because both disclose eyeglasses. 
Zhong discloses eyeglasses (see Fig 1A) wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment (see Fig 1B; Col 5, lines 40-47; housing 118 comprises audio module 120 with audio transducers and control circuitry connected to transducers via flexible printed circuit)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chen with wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment of Zhong for the purposes of improving the user experience through the implementation of usable features to the eyewear.
Regarding claim 9, Chen discloses he eyeglasses of claim 3 (see Fig 2), Chen does not disclose wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment. Chen and Zhong are related because both disclose eyeglasses. 
Zhong discloses eyeglasses (see Fig 1A) wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment (see Fig 1B; Col 5, lines 40-47; housing 118 comprises audio module 120 with audio transducers and control circuitry connected to transducers via flexible printed circuit)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chen with wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment of Zhong for the purposes of improving the user experience through the implementation of usable features to the eyewear.
Regarding claim 10, Chen discloses he eyeglasses of claim 4 (see Fig 2), Chen does not disclose wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment. Chen and Zhong are related because both disclose eyeglasses. 
Zhong discloses eyeglasses (see Fig 1A) wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment (see Fig 1B; Col 5, lines 40-47; housing 118 comprises audio module 120 with audio transducers and control circuitry connected to transducers via flexible printed circuit)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chen with wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment of Zhong for the purposes of improving the user experience through the implementation of usable features to the eyewear.
Regarding claim 12, Chen discloses he eyeglasses of claim 6 (see Fig 2), Chen does not disclose wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment. Chen and Zhong are related because both disclose eyeglasses. 
Zhong discloses eyeglasses (see Fig 1A) wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment (see Fig 1B; Col 5, lines 40-47; housing 118 comprises audio module 120 with audio transducers and control circuitry connected to transducers via flexible printed circuit)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chen with wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment of Zhong for the purposes of improving the user experience through the implementation of usable features to the eyewear.
Regarding claim 13, Chen in view of Zhong discloses the eyeglasses of claim 7 (Zhong: see Fig 1B) wherein a sound hole of the microelectromechanical speaker is in a bottom wall of the body structure (Zhong: see Fig 4; Col 8, lines 47-67; sound holes 112 present and situation in top and bottom of body structure).
Regarding claim 14, Chen in view of Zhong discloses the eyeglasses of claim 8 (Zhong: see Fig 1B) wherein a sound hole of the microelectromechanical speaker is in a bottom wall of the body structure (Zhong: see Fig 4; Col 8, lines 47-67; sound holes 112 present and situation in top and bottom of body structure).
Regarding claim 15, Chen in view of Zhong discloses the eyeglasses of claim 9 (Zhong: see Fig 1B) wherein a sound hole of the microelectromechanical speaker is in a bottom wall of the body structure (Zhong: see Fig 4; Col 8, lines 47-67; sound holes 112 present and situation in top and bottom of body structure).
Regarding claim 16, Chen in view of Zhong discloses the eyeglasses of claim 10 (Zhong: see Fig 1B) wherein a sound hole of the microelectromechanical speaker is in a bottom wall of the body structure (Zhong: see Fig 4; Col 8, lines 47-67; sound holes 112 present and situation in top and bottom of body structure).
Regarding claim 18, Chen in view of Zhong discloses the eyeglasses of claim 12 (Zhong: see Fig 1B) wherein a sound hole of the microelectromechanical speaker is in a bottom wall of the body structure (Zhong: see Fig 4; Col 8, lines 47-67; sound holes 112 present and situation in top and bottom of body structure).
Regarding claim 19, Chen in view of Zhong discloses the eyeglasses of claim 13 (Zhong: see Fig 1B), wherein the body structure comprises a connecting section and a bent section connected to each other (see Fig 1A; Col 4, lines 42-67; temple comprises a earpiece 110 that’s connected to main body of temple); and wherein the sound hole of the microelectromechanical speaker is in a part of the connecting section adjacent to the bent section, or the sound hole of the microelectromechanical speaker is in a part of the bent section adjacent to the connecting section (see Fig 1A; Col 4, lines 42-67; holes 112 adjacent to earpiece section of temple).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2017/0146817, of record) in view of Rhee (US 2011/0279769) as applied to claim 5 above, and further in view of van der Zhong (US 10,904,667).
Regarding claim 11, Chen in view of Rhee discloses he eyeglasses of claim 5 (see Fig 2), Chen in view Rhee does not disclose wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment. Chen in view Rhee and Zhong are related because both disclose eyeglasses. 
Zhong discloses eyeglasses (see Fig 1A) wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment (see Fig 1B; Col 5, lines 40-47; housing 118 comprises audio module 120 with audio transducers and control circuitry connected to transducers via flexible printed circuit)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chen in view Rhee with wherein a functional compartment is provided in the body structure, and the eyeglasses further comprise a microelectromechanical speaker and a control system which are disposed in the functional compartment of Zhong for the purposes of improving the user experience through the implementation of usable features to the eyewear.
Regarding claim 17, Chen in view of Rhee and Zhong discloses the eyeglasses of claim 11 (Zhong: see Fig 1A), wherein a sound hole of the microelectromechanical speaker is in a bottom wall of the body structure (Zhong: see Fig 4; Col 8, lines 47-67; sound holes 112 present and situation in top and bottom of body structure).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0146817, of record) in view of Zhong (US 10,904,667) as applied to claim 19 above, and further in view of van der Zwan (US 2009/0182688).
Regarding claim 20, Chen in view of Zhong discloses the eyeglasses of claim 19 (Chen: see Fig 1). Chen in view of Zhong does not disclose further comprising: a battery, disposed in the bent section: and a charging contact, disposed on the connecting section and connected to the battery. Chen in view of Zhong and van der Zwan are related because both disclose eyeglasses. 
Van der Zwan discloses eyeglasses (see Fig 4a) further comprising: a battery, disposed in the bent section: and a charging contact, disposed on the connecting section and connected to the battery (see Fig 2d and 9a; Para [0054]; battery disposed on bent section while contacts disposed on connecting section; elements electrically connected)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chen in view of Zhong with further comprising: a battery, disposed in the bent section: and a charging contact, disposed on the connecting section and connected to the battery of van der Zwan for the purposes of improving the user comfort by adequate distribution of electrical components throughout the temple.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2004/0096078) discloses eyeglasses with electrical components including a speaker comprised in the temple of the eyeglasses. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872